Case: 21-40055      Document: 00516544178         Page: 1     Date Filed: 11/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-40055                        November 14, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Rosendo Padilla, Jr.,

                                                             Plaintiff—Appellant,

                                       versus

   Thomas Quintero,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:19-CV-119


   Before Davis, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Rosendo Padilla, Jr., federal prisoner # 89203-179, appeals the
   dismissal of his civil rights complaint and the denial of his motion to alter or
   amend the judgment. He argues that the district court considered extraneous
   documents and matters outside of the complaint, thereby triggering Federal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40055      Document: 00516544178           Page: 2    Date Filed: 11/14/2022




                                     No. 21-40055


   Rule of Civil Procedure 12(d) and requiring the defendant’s Federal Rule of
   Civil Procedure 12(c) motion for judgment on the pleadings to be treated as
   one for summary judgment. Accordingly, he maintains that the district court
   erred by granting the defendant’s motion without an evidentiary hearing
   because there were still contestable issues of fact. Padilla further argues that
   the district court erred by determining that the notice of appeal divested it of
   jurisdiction to consider his Federal Rule of Civil Procedure 59(e) motion.
          Where, as here, a litigant files a timely Rule 59(e) motion and a notice
   of appeal, the notice of appeal does not become effective until the entry of
   the order disposing of the motion. Fed. R. App. P. 4(a)(4)(A)(iv), (B)(i);
   Burt v. Ware, 14 F.3d 256, 260-61 (5th Cir. 1994). Thus, the district court
   retained jurisdiction to dispose of Padilla’s Rule 59(e) motion. See Simmons
   v. Reliance Standard Life Ins. Co. of Tex., 310 F.3d 865, 868-70 (5th Cir. 2002);
   Burt, 14 F.3d at 261. Accordingly, the district court erred in denying Padilla’s
   Rule 59(e) motion for lack of jurisdiction.
          The order of the district court denying the Rule 59(e) motion is
   REVERSED, and the matter is REMANDED for proper consideration.
   Padilla’s motion to remand is DENIED as moot.




                                          2